Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 8, 1975, which rescinded its decision of May 23, 1974, and modified the decision of a referee so as to disqualify claimant from receiving benefits effective November 17, 1973 because he lost his employment through misconduct, and, as modified, affirmed the decision. Claimant, a paper cutter, had been repeatedly warned by his employer about lateness and absence and had been informed that if his latenesses and absences continued he would be discharged. On November 16, 1973 claimant was arrested in connection with a family affair and was incarcerated until November 26, 1973. During this 10-day period he did not communicate with his employer or ask anyone else to advise his employer as to the reason for his absence from work. On November 21, 1973 he was discharged. Claimant knew or should have known that his prolonged, unexplained absence would jeopardize his job, and there is substantial evidence in the record to justify the board’s conclusion that his failure to attempt to communicate with his employer, given his past employment record, was disqualifying misconduct. Claimant’s proffered excuses for his *672failure to call or in any way communicate with his employer presented the board with issues of credibility which it resolved adversely to claimant, and such determination must be sustained (Matter of Lester [Catherwood], 30 AD2d 1025). Decision affirmed, without costs. Koreman, P. J., Sweeney, Kane, Mahoney and Larkin, JJ., concur.